DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of the election/restriction requirement dated 1/25/22 in the reply filed on 3/24/22 is acknowledged.    Upon reconsideration, the requirement is withdrawn.  All pending claims are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the limitations that 1) a conductive pin  . . . is provided on at least one side of a central line of each of the at least one insulating pin row, and 2) the conductive pin is arranged between two adjacent insulating pins” is indefinite.  “Between” means “in or along the space separating” two objects.  The first limitation seems to require that the conductive pin be outside the space separating the two insulating pins.  It is not clear what it means to be both “between” the pins and outside the line/row defined by the insulating pins.  Correction is required.  The limitation is treated as meaning that conductive pins form a line(s) parallel to the row of insulating pins and the conductive pins in one (x) direction and conductive pins and insulating pins form alternating parallel lines in the perpendicular (y) direction. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 2, 4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. US 10490944 (“Ju”).  Per claim 1, Ju discloses a plug 100, for being plugged (i.e., capable of being plugged) into a peripheral interface, comprising 
at least one insulating pin row (labeled R1 in annotated figure 3 below) comprising a plurality of insulating pins 14, wherein 
a conductive pin 2 which is stretchable and retractable along an axis direction (labeled AD below) is provided on at least one side of a central line of each of the at least one insulating pin row (see e.g., figure 1), and the conductive pin is arranged “between” two adjacent insulating pins (as shown in figure 3 below) of the plurality of insulating pins and is arranged outside the two adjacent insulating pins (as shown for example in figure 1), the conductive pin is capable of moving to stretch out or retract.

    PNG
    media_image1.png
    1679
    1298
    media_image1.png
    Greyscale

Per claim 2, a plurality of conductive pins are provided, one of the plurality of conductive pins is provided “between” every adjacent two insulating pins of the plurality of insulating pins (as shown in figure 3 above).
Per claim 4, the Ju plug 100 is capable of being plugged into a peripheral interface such that an interval of the conductive pins that are adjacent is equal to an interval of adjacent electric contacts of a corresponding peripheral interface.
Per claim 11, the plug comprises a plurality of insulating pin rows (see figure 1), the insulating pins are stretchable and retractable along the axis direction, and the conductive pin is arranged in a gap between the insulating pins that are adjacent.
Per claim 12, a cross-section of the insulating pin is in a circle shape or a polygon shape; and a cross-section of the conductive pin is in a circle shape or a polygon shape.

Allowable Subject Matter
Claims 3, 5-10, and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833